 



Exhibit 10.1
COST REIMBURSEMENT
SUBCONTRACT AGREEMENT
BETWEEN
CASE WESTERN RESERVE UNIVERSITY
AND
CYBERKINETICS NEUROTECHNOLOGY SYSTEMS, INC.
UNDER CONTRACT HHSN275200503403C
THIS AGREEMENT, by and between Case Western Reserve University, hereinafter
referred to as “CWRU” and Cyberkinetics Neurotechnology Systems, Inc. whose
principal place of business is 100 Foxborough Boulevard, Suite 240, Foxborough,
Massachusetts 02045 hereinafter referred to as “SUBCONTRACTOR”, is for the
purpose as hereinafter set forth.
WHEREAS, CWRU is the recipient of the following award (hereinafter referred to
as “PRIME AWARD” and attached hereto as Exhibit A ) which is incorporated
herein. All terms and conditions and applicable clauses of the PRIME AWARD are
carried forth and shall apply to this AGREEMENT:

     
Award Number:
  HHSN275200503403C
Project Sponsor:
  NIH — NICHD
Project Title:
  Controller Development for Upper Limb Movement
CWRU Principal Investigator:
  Robert F. Kirsch
SUBCONTRACTOR Principal Investigator:
  John Donoghue

And WHEREAS, said PRIME AWARD involves an approved collaborative effort between
CWRU and SUBCONTRACTOR where SUBCONTRACTOR has agreed to use its personnel,
facilities, and reasonable efforts in the performance of the work, THEREFORE,
the parties mutually agree as follows:
ARTICLE I. STATEMENT OF WORK
SUBCONTRACTOR shall provide the necessary personnel, facilities, data and
materials to perform the services specified in the attached statement of work,
marked Exhibit B, which by this reference is incorporated herein.
ARTICLE II. SCHEDULE FOR DELIVERABLE ITEMS OR REPORTS OR BOTH
In connection with and as part of the work to be performed, SUBCONTRACTOR shall
submit reports as specified in the Statement of Work attached hereto and as
otherwise required by CASE under the terms of the PRIME AWARD.
ARTICLE III. PERIOD OF PERFORMANCE
Performance of this AGREEMENT shall begin September 2, 2005 and continue through
* * * as the initial period of performance. A final completion date is
anticipated by * * *. Subsequent periods of performance shall be extended, by
amendment of this AGREEMENT, which shall be in writing and signed by all parties
to this AGREEMENT.
ARTICLE IV. ESTIMATED COST AND PAYMENT
The estimated cost of this Agreement is USD * * * for the initial period of the
contract. Total funds currently available for payment and allotted to this
agreement are * * *. CWRU shall not, in the absence of a modification
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

1



--------------------------------------------------------------------------------



 



hereto, be obligated to reimburse the Subcontractor for costs which are in
excess of the currently allotted amount specified in this article. Subcontractor
shall expend funds in strict accordance with the budget contained in Exhibit C,
which is attached hereto and made a part hereof.
It is estimated that the amount currently allotted will cover performance of the
Agreement through * * *.
CWRU may allot additional funds to the Agreement without the concurrence of the
Subcontractor.
Negotiated increments for future periods are:

      PERIOD   AMOUNT
* * *
  * * *
* * *
  * * *
* * *
  * * *
* * *
  * * *

The total amount shall not exceed * * * without the prior written approval of
CWRU.
The funding for this Agreement is subject to and contingent upon the continuing
availability of Federal funds for the purpose hereof.
SUBCONTRACTOR shall submit itemized invoices to CWRU not more frequently than
monthly. The final invoice must be submitted no later than 60 days after the
completion date. Said invoices must represent actual expenses paid and be
certified by an appropriate institutional official. Subcontractor shall use NIH
Invoice/Financing Request Form, NIH Form (RC-1), contained in Attachment 1 to
the Prime Award (Exhibit A) and shall reference the CWRU number RES501126.
Submit an original and one copy to:

     
Robert F. Kirsch
  Tel: (216) 368-3158
Case Western Reserve University
  Fax: (216) 368-4969
Department of Biomedical Engineering
  E-mail address: rfk3@case.edu
10900 Euclid Avenue
   
Cleveland, OH 44106-7207
   

For the purpose of determining the amount payable to SUBCONTRACTOR under this
AGREEMENT, the allowability of costs shall be determined in accordance with the
Federal Acquisition Regulation (FAR) and the Health and Human Services
Acquisition Regulations (HHSAR), and the terms of this AGREEMENT.
ARTICLE V. FEDERAL AGENCY AUDIT
Acceptance of AGREEMENT obligates the parties to comply with audit provisions
applicable to Federal agency grantees. SUBCONTRACTOR agrees to permit
independent auditors to have access to any other records and financial
statements as necessary for CWRU to comply with regulations applicable to the
AGREEMENT and make available to CWRU such information and records as CWRU may
reasonably request to facilitate CWRU compliance with said requirements.
ARTICLE VI. PROJECT DIRECTOR (CWRU)
The project director representing CWRU for the purpose of technical direction of
the contracts performance shall be Dr. Robert F. Kirsch. Any changes to the
scope of work by the Subcontractor must be approved in writing by Dr. Kirsch.
ARTICLE VII. PROJECT DIRECTOR (SUBCONTRACTOR)
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

2



--------------------------------------------------------------------------------



 



The project director representing SUBCONTRACTOR for the purpose of technical
direction in accordance with Article I, shall be:
John Donoghue, PhD.
Cyberkinetics Neurotechnology Systems, Inc.,
100 Foxborough Blvd., Suite 240
Foxborough, MA 02035
Phone: (508) 549-9981, ext. 102
Fax: (508) 549-9985
jdonoghue@cyberkineticsinc.com
A change in the designated project director shall require the prior written
approval of CWRU.
ARTICLE VIII. SPECIAL PROVISIONS.

  1.   The performance of SUBCONTRACTOR under this AGREEMENT shall conform to
the requirements of the PRIME AWARD, the Federal Acquisition Regulations and the
Health and Human Services Acquisition Regulations, as applicable. If the
SUBCONTRACTOR is a non-US Institution, U.S. Government regulations included
herein apply only as specified by the Federal Acquisition Regulations and the
Health and Human Services Acquisition Regulations, as applicable.     2.  
SUBCONTRACTOR agrees to maintain books, records, and documents and other
evidence pertaining to all costs and expenses incurred and revenues acquired
under this AGREEMENT to the extent and in such detail as will properly reflect
all costs and expenses of whatever nature for which reimbursement is claimed.
The books of account and other records which are applicable to this AGREEMENT
shall at all times be available for inspection, review, and audit by CWRU to
determine proper application and use of all funds paid to or for the account of
benefit of SUBCONTRACTOR.     3.   This AGREEMENT may not be assigned in whole
or in part without the prior written consent of CWRU .     4.   SUBCONTRACTOR
assumes sole responsibility for reimbursement to CWRU of a sum of money
equivalent to the amount of any expenditures disallowed should DHHS rule through
audit exception or other appropriate means that expenditures from funds
allocated to SUBCONTRACTOR were not made in compliance with the regulations of
DHHS or the provisions of the AGREEMENT.     5.   CWRU, through its authorized
representative, has the right, upon reasonable advance notice, at all reasonable
times, to inspect or otherwise evaluate the work performed or being performed by
SUBCONTRACTOR.

ARTICLE IX. HEALTH AND SAFETY
The SUBCONTRACTOR is responsible for meeting Federal, State, and local health
and safety standards and for establishing and implementing necessary measures to
minimize their employees’ risk of injury or illness in activities related to NIH
contracts.
ARTICLE X. HUMAN SUBJECTS
The internal practices of each Participating Institution shall apply to its
portion of the project; these practices shall be in compliance with applicable
Federal Regulations as found in the PRIME AWARD, Section H – Special Contract
Requirements, Articles H.1, H.2, and H.15, and in HHSAR 352.270-8 “Protection of
Human Subjects,” that can be found in full text at
http://ecfr.gpoaccess.gov/cgi/t/text/text-idx?c=ecfr&%3C?SID%3E&rgn=div8&view=text&node=48:4
.0.1.8.25.1.1.21&idno=48
The question of whether human subjects involved in the work undertaken by one
Participating Institution will be
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

3



--------------------------------------------------------------------------------



 



placed at risk by the work planned at the other Participating Institution shall
be a matter for decision by both institution’s Institutional Review Board (IRB);
these Boards shall communicate directly when either judges it appropriate, with
a record of the final disposition provided to both. IRB review and approvals
shall be completed before any procedures can be initiated on human subjects.
By execution of this AGREEMENT, SUBCONTRACTOR also assures CWRU that all
locations at which portions of the project that involve the use of human
subjects are carried out and have on file a current Federal Wide Assurance
through the Office of Human Research Protection (OHRP). Cyberkinetics number is
* * *.
ARTICLE XI. VERTEBRATE ANIMALS
Should warm-blooded animals be used in this project, SUBCONTRACTOR will comply
with the applicable portions of the Animal Welfare Act (P.L. 99-158) and will
follow the guidelines prescribed in the Public Health Services Policy on Humane
Care and Use of Laboratory Animals.
ARTICLE XII. RECOMBINANT DNA
For all research involving recombinant DNA techniques, the SUBCONTRACTOR agrees
to meet the requirements of the NIH Guidelines for Research Involving
Recombinant DNA Molecules (the Guidelines) (59 FR 34496, July 5, 1994 or latest
revision).
ARTICLE XIII. PATENTS AND INVENTIONS
Patent and invention rights will be in accordance with Government regulations as
set forth in 37 CFR 401, as noted in the Federal Acquisition Regulations and the
Health and Human Services Acquisition Regulations.

  1.   Invention means any invention or discovery which is or may be patentable
or otherwise protectable under Title 35 of the United States Code, or any novel
variety of plant which is or may be protected under the Plant Variety Protection
Act (7 U.S.C. 2321 et seq.).     2.   Subject Invention means any Invention of
CWRU or SUBCONTRACTOR conceived or first actually reduced to practice in the
performance of work under this contract, provided that in the case of a variety
of plant, the date of determination [as defined in section 41 (d) of the Plant
Variety Protection Act, 7 U.S.C. 2401 (d) ] must also occur during the period of
contract performance.     3.   Each party may retain the entire right, title,
and interest throughout the world to each Subject Invention subject to the
provisions of 37 CFR 401.14 and 35 U.S.C. 203. With respect to any Subject
Invention in which that party retains title, the Federal Government shall have a
nonexclusive, nontransferable, irrevocable, paid-up license to practice or have
practiced for or on behalf of the United States the Subject Invention throughout
the world.     4.   If any Subject Invention is developed jointly by employees
or agents of both parties, both parties shall jointly own (without any duty to
account to the other for profits) all right, title and interest (including
patents, copyrights, mask work rights, trade secrets, and other intellectual
property rights) therein. Both parties will engage in good faith efforts to
mutually agree on whether and how to pursue patent, copyright or mask work
protection of the invention in the U.S. and elsewhere. There shall be appointed
a technical advisory board consisting of an equal number of representatives from
each party. Upon the generation of a Subject Invention that a party believes to
be jointly developed with the other party, such party shall so advise the other
party, and the technical advisory board shall determine which party made the
greater contribution to the Subject Invention in question. If the technical
advisory board cannot reach a decision upon the matter, it shall be referred to
arbitration under Article XV hereof. The party that is determined to have made
the greater contribution shall take the lead in obtaining intellectual property
protection regarding the Subject Invention in question (the “Lead Party”). In
the event that it is determined that both parties made equal contributions, then
for the first such situation of a determination of equal contributions the Lead
Party shall be determined by a toss of the coin. For subsequent determination of
equal

 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

4



--------------------------------------------------------------------------------



 



      contributions the parties shall alternate in taking the role as Lead
Party. The Lead Party shall keep the other party fully advised of the steps
being taken in regard to obtaining intellectual property protection. If the
other party disagrees with an action(s) of the Lead Party the matter shall be
submitted to arbitration, under Article XV hereof upon a request made by the
objecting party, if the request is made within thirty days of the objecting
party learning of the action in question. If either party fails to pay one-half
of the expenses of obtaining particular intellectual property protection within
sixty days of being presented with the bill for such, that party shall thereby
forfeit all rights to practice under that intellectual property protection in
the country where such protection is being obtained.     5.   Each party shall
have licensing and commercialization rights and options as will be defined in an
agreement which shall be made an addendum hereto which is currently being
negotiated in good faith by the parties. A copy of said agreement will be
provided to the National Institute of Child Health and Human Development
(NICHD).     6.   If and when a Subject Invention is created that may be
amenable to patenting and/or licensing, the CWRU Principal Investigator will
disclose the Subject Invention to the CWRU Technology Transfer Office (“TTO”)
and/or the SUBCONTRACTOR Principal Investigator will disclose the Subject
Invention to the SUBCONTRACTOR’s intellectual property office, each in
accordance with their respective policies and practices, thereby creating a
“Disclosure.” Each party will promptly notify the other party in writing of
receipt of any Disclosure, normally within four weeks (“Notification”). In no
event shall the Notification be delivered to a party with an insufficient period
of time for that party to meet its reporting requirements to the Federal
Government.     7.   Regarding its sole Subject Inventions, each party may, at
its discretion and consistent with the requirements of 37 CFR 401.14(c)(3), file
an application for, and take steps to obtain and maintain the validity of a
patent(s) related to a Disclosure, in the United States and/or any other
country, and/or may take any other action (such as Copyright registration) to
obtain other protection in any country.     8.   Each party agrees that it will
advise their respective employees that it is necessary to hold in confidence all
technical information and know-how received from the other party (the
“Confidential Information”) in connection with this Agreement and that it will
not disclose any Confidential Information of the other party and will allow the
review of any proposed patent applications or other protective measures
containing joint Subject Inventions to ensure that no Confidential Information
is included. The obligation of nondisclosure will not apply to the extent
Confidential Information (i) was known to the receiving party at the time it was
disclosed, other than by previous disclosure by the disclosing party, as
evidenced by the receiving party’s written records at the time of disclosure;
(ii) is at the time of disclosure or later becomes publicly known under
circumstances involving no breach of this Agreement; (iii) is lawfully and in
good faith made available to the receiving party by a third party who did not
derive it, directly or indirectly, from the disclosing party; or (iv) is
independently developed by a receiving party without the use of the disclosing
party’s Confidential Information.

ARTICLE XIV. INTANGIBLE PROPERTY RIGHTS AND PUBLICATION
The Subcontractor agrees to acknowledge the support of CWRU and the NIH awarding
unit whenever activities funded in whole or in part by this subcontract are
published in any news media. Any survey, questionnaire or publication arising
from and supported by this subcontract will include a positive statement clearly
setting forth that the contents are in no way the responsibility of the NIH
awarding unit. Rights in intangible property will be in accordance with
Government regulations as set forth 45 CFR 74.36, and the terms of the PRIME
AWARD regarding the NIH rights in copyrightable material and the disposition of
royalties and other income earned from a Copyrighted work as noted in the
Federal Acquisition Regulations and the Health and Human Services Acquisition
Regulations.
The rights in data developed jointly will be jointly owned by the parties, and
if developed solely by one party, will be owned solely by that party; the data,
itself, is the property of the U.S. Government. Each party grants to the other
party a non-exclusive, royalty-free license to use the data developed solely by
each other provided that each party uses such data only for its own internal
research and educational purposes. The parties agree to negotiate in good
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

5



--------------------------------------------------------------------------------



 



faith in the event that either requests a license for commercial purposes. In
the event that there is any discrepancy between this Article XIV and the Federal
Acquisition Regulations (FAR) Clause No. 52.227-17 entitled “Rights in Data –
Special Works,” the FAR Clause shall apply.
Publication of data and/or discoveries arising from the performance of the
research investigation described in the Statement of Work will be governed by
scientific custom with respect to authorship and may be subject to restriction
based upon the need to protect confidential information and/or to seek patent
protection. CWRU and SUBCONTRACTOR acknowledge and agree that, to the extent a
proposed disclosure or publication includes data and/or discoveries from
clinical trials conducted at third party sites, such data and/or discoveries may
not be disclosed or published prior to the publication of the results of such
clinical trials or confirmation with the third party site(s). To this end, the
Project Director, (CWRU) and the Project Director (SUBCONTRACTOR), in
collaboration with the NICHD Project Officer, will jointly review all proposed
publications prior to submission. Subject to publication of the results of the
clinical trials described above, any delay will not exceed * * * for the purpose
of filing patents.
ARTICLE XV DISPUTE RESOLUTION
Any controversy or dispute arising under this Agreement (including, but not
limited to, the validity, scope and enforceability of this arbitration clause)
shall be referred to and finally settled by arbitration in the City of
Cleveland, Ohio, under the auspices of, and conducted in accordance with, the
rules of the American Arbitration Association. All arbitration proceedings shall
be before a board of three (3) arbitrators, for each of which each party shall
select one (1) arbitrator and the selected arbitrators shall select the third
arbitrator. The costs of the third arbitrator shall be divided equally between
the parties, and each party shall pay the costs of the arbitrator selected by
it. Any award of the arbitrators shall be final and conclusive on the parties to
this Agreement, and judgment upon such award may be entered in any court having
jurisdiction thereof.
Either party may seek injunctive relief for enforcement of this Dispute
Resolution Article.
SUBCONTRACTOR hereby irrevocably and unconditionally:

  1.   Agrees that any legal action, suit or proceeding contemplated by this
Section entitled “Dispute Resolution” hereof (collectively, “Related
Litigation”) may be brought in any state or federal court of competent
jurisdiction sitting in Cuyahoga County, Ohio, submits to the jurisdiction of
such courts, and to the fullest extent permitted by law agrees that it will not
bring any Related Litigation in any other forum (but nothing herein shall affect
the right of CWRU to bring any action, suit or proceeding in any other forum);  
  2.   Waives any objection which it may have at any time to the laying of venue
of any Related Litigation brought in any such court located in Cuyahoga County,
Ohio, waives any claim that any such Related Litigation has been brought in an
inconvenient forum, and waives any right to object, with respect to any Related
Litigation brought in any such court, that such court does not have jurisdiction
over Licensee; and     3.   Consents and agrees to service of any summons,
complaint or other legal process in any Related Litigation by registered or
certified mail, postage prepaid, to Licensee at the address for notices
described in the Section entitled “Notices” hereof, and consents and agrees that
such service shall constitute in every respect valid and effective service (but
nothing herein shall affect the validity or effectiveness of process served in
any other manner permitted by law).

ARTICLE XVI TERMINATION
In the event of termination of the PRIME AWARD, this AGREEMENT shall be
automatically terminated as of the termination date of the PRIME AWARD.
SUBCONTRACTOR will be reimbursed for any noncancelable obligations properly
incurred up to the date of notice of termination.
ARTICLE XVII. INCORPORATION OF APPLICABLE PROVISIONS OF THE PRIME AWARD
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

6



--------------------------------------------------------------------------------



 



All applicable provisions of the PRIME AWARD between CWRU and NIH, shall be
binding upon SUBCONTRACTOR as noted in the Federal Acquisition Regulations and
the Health and Human Services Acquisition Regulations and as listed in EXHIBIT
A1.
ARTICLE XVIII. PUBLICITY
No publicity matter having or containing any reference to the other party to
this Agreement, or in which the name of the other party is mentioned, shall be
made use of until written approval has first been obtained by the party making
use of the other party’s name.
ARTICLE XIX. CIVIL RIGHTS, AGE DISCRIMINATION AND EQUAL EMPLOYMENT OPPORTUNITY
SUBCONTRACTOR will comply with TITLE VI of the Civil Rights Act of 1964,
Executive Order 11246, and the Age Discrimination Act of 1975. SUBCONTRACTOR
assures CWRU that it has valid Assurances of Compliance with the DHHS for
compliance with the Civil Rights Act of 1964 (Form HHS 441) and section 504 of
the Rehabilitation Act of 1973, as amended (Form HHS 641).
ARTICLE XX. SCIENTIFIC MISCONDUCT
Subcontractor hereby certifies that it has established procedures for dealing
with and reporting possible misconduct in science as set forth in 42 CFR
Part 50, Subpart A. The term “Scientific Misconduct” means, the fabrication,
falsification, plagiarism, or other practices that seriously deviate from those
that are commonly accepted within the scientific community for proposing,
conducting, or reporting research.
ARTICLE XXI. CONFLICT OF INTEREST
In accordance with DHHS rule entitled, “Responsibility of Applicants for
Promoting Objectivity in Research for which PHS Funding is Sought” (42 CFR
Part 50, Subpart F), SUBCONTRACTOR certifies that it has established Conflict of
Interest Policy that complies with all requirements, rules, procedures, and
principles of 42 CFR Part 50, Subpart F, incorporated herein by reference. If
Subcontractor does not have a Conflict of Interest Policy, it agrees to abide by
and comply with all rules, regulations, and procedures of CWRU’s Conflict of
Interest Policy (http://ora.ra.cwru.edu/main_research_compliance_page.htm). Upon
written request by CWRU, Subcontractor also agrees to furnish a copy of its
Conflict of Interest Policy to CWRU within 30 days of receipt of request.
ARTICLE XXII. DEBARMENT AND SUSPENSION
SUBCONTRACTOR certifies to the best of its knowledge and belief that it is not
presently debarred, suspended, or proposed for debarment or declared ineligible
for the awards of consortia, by any Federal Agency, in accordance with the OMB
Guidelines (53 FR19161-19211).
ARTICLE XXIII. CERTIFICATION OF NON-DELINQUENCY ON FEDERAL DEBT
SUBCONTRACTOR certifies that it is in compliance with the Non-Delinquency on
Federal Debt criteria, in accordance with OMB circular A-129.
ARTICLE XXIV. CERTIFICATION OF DRUG-FREE WORKPLACE
SUBCONTRACTOR certifies that it has implemented an appropriate policy in
accordance with the Drug-Free Workplace Act of 1988, 45 CFR Part 76, Subpart F.
ARTICLE XXV. CERTIFICATION REGARDING LOBBYING
SUBCONTRACTOR certifies to the best of its knowledge and belief that no Federal
appropriated funds have been paid or will be paid, by or on the behalf of the
SUBCONTRACTOR, to any person for influencing or attempting to influence a
Federal officer or Federal employee of any agency in connection with the
awarding of any federal award
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

7



--------------------------------------------------------------------------------



 



(Section 1352, Title 31, 4.5 Code).
ARTICLE XXVI. CLEAN AIR AND WATER
(Applicable only if the award exceeds $100,000 or a facility to be used has been
the subject of a conviction under the Clean Air Act or the Federal Water
Pollution Control Act, and is listed by EPA, or if the award is not otherwise
exempt.)
The recipient agrees as follows:
1) To comply with applicable standards, orders or regulations issued pursuant to
the Clean Air Act, as amended (42 USC 7401, et seq.) and of the Federal Water
Pollution Control Act (33 USC 1251 et seq.), 2) That no portion of the work
under this award will be performed in a facility listed on the Environmental
Protection Agency (EPA) List of Violating Facilities on the date that this award
was effective unless and until the EPA eliminates the name of the facility or
facilities from such listings, 3) To use its best efforts to comply with clean
air standards and clean water standards at the facility in which the award is
being performed.
ARTICLE XXVII. LIABILITY
Each party shall be responsible for its negligent acts or omissions and the
negligent acts or omissions of its employees, officers, and directors.
ARTICLE XXVIII. INDEPENDENT CONTRACTOR
SUBCONTRACTOR is and will be acting as an independent contractor in the
performance of this work. Neither the SUBCONTRACTOR nor its employees or agents
shall be deemed employees of CWRU while performing under this agreement.
ARTICLE XXIX. REPRESENTATION
Representatives of the Parties to this Consortium are as follows:
A. For CWRU

I.     Research Issues — Dr. Robert F. Kirsch — Tel: (216) 368-3158 — Email:
rfk3@case.edu   II.    Fiscal Issues — Paul Frey, Grants Accounting — Tel.
(216) 368-5930 — Email: pbf@case.edu   III.   Contract Issues — Tricia Mehosky,
Sponsored Projects Administration — (216) 368-5307 — Email:pam17@case.edu

B. For SUBCONTRACTOR

I.     Research Issues — Dr. John Donoghue, Chief Scientific Officer — Tel:
(508) 549-9981, ext. 102 — email: jdonoghue@cyberkineticsinc.com   II.    Fiscal
Issues — David Keene, Controller — Tel: (508) 549-9981, ext. 113 — email:
dkeene@cyberkineticsinc.com   III.   Contract Issues — J. Christopher Flaherty,
Executive Vice President Intellectual Property and Technology — Tel:
(508) 549-9981, ext. 106 — email: jcflaherty@cyberkineticsinc.com; and Jessica
Duda, Director of Corporate Development — Tel: (508) 549-9981, ext. 112 — email:
jduda@cyberkineticsinc.com

ARTICLE XXX. ENTIRE AGREEMENT
This AGREEMENT constitutes the entire agreement between CWRU and SUBCONTRACTOR
with respect to the subject matter hereof. No waiver, modification or amendment
of any of the terms or conditions hereof shall be effective unless set forth in
writing and duly signed by CWRU and SUBCONTRACTOR.
In WITNESS THEREOF, the parties have executed this agreement by their duly
authorized officers on the date first
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

8



--------------------------------------------------------------------------------



 



herein set out:

                      CASE WESTERN RESERVE UNIVERSITY   CYBERKINETICS
NEUROTECHNOLOGY SYSTEMS, INC.                      
By:
  /s/ Eric M. Cottington        By:   /s/ Kimi Iguchi     
 
                   
 
  Signature           Signature    
Date:
        3/31/06        Date:         3/31/06     
 
                            Eric M. Cottington, Ph.D.
Associate Vice President for Research
Office of Research Administration
10900 Euclid Avenue
Cleveland, Ohio 44106-7015          VP Finance     

 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

9



--------------------------------------------------------------------------------



 



EXHIBIT A — Prime Award
Intentionally omitted.
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT A1 — Clauses Incorporated by Reference
This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. The full text of the
clauses may be access electronically at http://www.arnet.gov/far.

              Reg   Clause   Date   Clause Title
FAR
  52.202-1   Jul-04   Definitions (Over $100,000)
FAR
  52.203-3   Apr-84   Gratuities (Over $100,000)
FAR
  52.203-5   Apr-84   Covenant Against Contingent Fees (Over $100,000)
FAR
  52.203-6   Jul-95   Restrictions on Subcontractor Sales to the Government
(Over $100,000)
FAR
  52.203-7   Jul-95   Anti-Kickback Procedures (Over $100,000)
FAR
  52.203-8   Jan-97   Cancellation, Rescission, and Recovery of Funds for
Illegal or Improper Activity (Over $100,000)
FAR
  52.203-10   Jan-97   Price or Fee Adjustment for Illegal or Improper Activity
(Over $100,000)
FAR
  52.203-12   Sep-05   Limitation on Payments to Influence Certain Federal
Transactions (Over $100,000)
FAR
  52.204-4   Aug-00   Printed or Copied Double-Sided on Recycled Paper (Over
$100,000)
FAR
  52.204-7   Oct-03   Central Contractor Registration
FAR
  52.209-6   Jan-05   Protecting the Government’s Interests When Subcontracting
With Contractors Debarred, Suspended, or Proposed for Debarment (Over $25,000)
FAR
  52.215-2   Jun-99   Audit and Records – Negotiation (Over $100,000)
FAR
  52.215-8   Oct-97   Order of Precedence – Uniform Contract Format
FAR
  52.215-10   Oct-97   Price Reduction for Defective Cost or Pricing Data
FAR
  52.215-12   Oct-97   Subcontractor Cost or Pricing Data (Over $500,000)
FAR
  52.215-14   Oct-97   Integrity of Unit Prices (Over $100,000)
FAR
  52.215-15   Oct-04   Pension Adjustments and Asset Reversions
FAR
  52.215-18   Jul-05   Reversion or Adjustment of Plans for Post-Retirement
Benefits (PRB) other than Pensions
FAR
  52.215-19   Oct-97   Notification of Ownership Changes
FAR
  52.215-21   Oct-97   Requirements for Cost or Pricing Data or Information
Other Than Cost or Pricing Data – Modifications
FAR
  52.216-7   Dec-02   Allowable Cost and Payment
FAR
  52.216-11   Apr-84   Cost Contract – No Fee
FAR
  52.219-8   May-04   Utilization of Small Business Concerns (Over $100,000)

FAR
  52.219-9   Jul-05   Small Business Subcontracting Plan (Over $500,000)
FAR
  52.219-16   Jan-99   Liquidated Damages – Subcontracting Plan (Over $500,000)
FAR
  52.222-2   Jul-90   Payment for Overtime Premium (Over $100,000) (Note: The
dollar amount in paragraph (a) of this clause is $0 unless otherwise specified
in the contract.)
FAR
  52.222-3   Jun-03   Convict Labor
FAR
  52.222-21   Feb-99   Prohibition of Segregated Facilities
FAR
  52.222-26   Apr-02   Equal Opportunity
FAR
  52.222-35   Dec-01   Equal Opportunity for Special Disabled Veterans, Veterans
of the Vietnam Era, and Other Eligible Veterans
FAR
  52.222-36   Jun-98   Affirmative Action for Workers with Disabilities
FAR
  52.222-37   Dec-01   Employment Reports on Special Disabled Veterans, Veterans
of the Vietnam Era, and Other Eligible Veterans
FAR
  52.223-6   May-01   Drug-Free Workplace
FAR
  52.223-14   Aug-03   Toxic Chemical Release Reporting (Over $100,000)
FAR
  52.225-1   Jun-03   Buy American Act – Supplies
FAR
  52.225-13   Feb-06   Restrictions on Certain Foreign Purchases
FAR
  52.227-1   Jul-95   Authorization and Consent, Alternate I (Apr 1984)
FAR
  52.227-2   Aug-96   Notice and Assistance Regarding Patent and Copyright
Infringement (Over $100,000)
FAR
  52.227-11   Jun-97   Patent Rights – Retention by the Contractor (Short Form)
(Note: In accordance with FAR 27.303(a)(2), paragraph (f) is modified to include
the requirements in FAR 27.303(a)(2)(i) through (iv). The frequency of reporting
in (i) is annual.
FAR
  52.227-17   Jun-87   Rights in Data – Special Works
FAR
  52.232-9   Apr-84   Limitation on Withholding of Payments
FAR
  52.232-17   Jun-96   Interest (Over $100,000)
FAR
  52.232-20   Apr-84   Limitation of Cost
FAR
  52.232-23   Jan-86   Assignment of Claims
FAR
  52.232-25   Oct-03   Prompt Payment, Alternate I (Feb 2002)
FAR
  52.233-1   Jul-02   Disputes
FAR
  52.233-3   Aug-96   Protest After Award, Alternate I (Jun 1985)
FAR
  52.233-4   Oct-04   Applicable Law for Breach of Contract Claim
FAR
  52.242-1   Apr-84   Notice of Intent to Disallow Costs
FAR
  52.242-3   May-01   Penalties for Unallowable Costs (Over $500,000)
FAR
  52.242-4   Jan-97   Certification of Final Indirect Costs

FAR
  52.242-13   Jul-95   Bankruptcy (Over $100,000)
FAR
  52.243-2   Aug-87   Changes – Cost Reimbursement, Alternate V (Apr 1984)
FAR
  52.244-2   Aug-98   Subcontracts, Alternate I (January 2006)
FAR
  52.244-5   Dec-96   Competition in Subcontracting (Over $100,000)
FAR
  52.244-6   Feb-06   Subcontracts for Commercial Items
FAR
  52.245-5   May-04   Government Property (Cost-Reimbursement, Time and
Material, or Labor-Hour Contract)
FAR
  52.246-23   Feb-97   Limitation of Liability (Over $100,000)
FAR
  52.249-6   Sep-96   Termination (Cost-Reimbursement)
FAR
  52.249-14   Apr-84   Excusable Delays
FAR
  52.253-1   Jan-91   Computer Generated Forms
HHSAR
  352.202-1   Jan-01   Definitions – with Alternate paragraph (h) (Jan 2001)
HHSAR
  352.216-72   Oct-90   Additional Cost Principles
HHSAR
  352.228-7   Dec-91   Insurance – Liability to Third Persons
HHSAR
  352.232-9   Apr-84   Withholding of Contract Payments
HHSAR
  352.233-70   Apr-84   Litigation and Claims
HHSAR
  352.242-71   Apr-84   Final Decisions on Audit Findings
HHSAR
  352.270-5   Apr-84   Key Personnel
HHSAR
  352.270-6   Jul-91   Publications and Publicity
HHSAR
  352.270-7   Jan-01   Paperwork Reduction Act

 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT B — Statement of Work
***
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT C — Summary of Proposed Costs
***
 
*** Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

 